Citation Nr: 1711099	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  11-22 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Monica Dermarkar, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1970 to August 1973, May 1976 to April 1986, and October 1990 to August 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas. Jurisdiction of the claim currently resides with the RO in Detroit, Michigan.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claim for service connection so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The issue of service connection for OSA is remanded for a supplemental VA medical opinion. The Veteran contends that his currently diagnosed OSA had its onset during or is otherwise related to service, to include his exposure to herbicide agents, or in the alternative, was caused or permanently worsened beyond the normal progression (i.e., aggravated) by his service-connected PTSD. The Veteran maintains that he cannot sleep well, that he dreams but cannot remember his dreams, and that this has been going on since his time in Vietnam. 

This claim was remanded in April 2016 so that the Veteran could undergo a VA examination and so that the RO could obtain a competent medical opinion. The Veteran underwent a VA examination in July 2016. The Board finds that the VA examination report is inadequate because the examiner did not fully explain the rationale on the negative etiology opinion for OSA. The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Furthermore, no medical opinion has been provided that fully discusses whether the Veteran's medication for service-connected PTSD aggravates his OSA. Therefore, a remand is required for a supplemental VA medical opinion.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records related to the Veteran's OSA. 

2. Following completion of the above-requested action, obtain a supplemental VA medical opinion (by someone other than the July 2016 VA examiner) for the purpose of determining the nature and etiology of the Veteran's OSA and determining whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's OSA is attributable to service, to include as due to herbicide exposure and his service connected PTSD. 

The Veteran's claims file and a copy of this remand must be made available for review by the examiner and the examination report should reflect that these items were reviewed.  If the examiner determines that he/she cannot answer the following without further examination of the Veteran, such an examination should be scheduled.

The examiner should include opinions regarding whether:

(a) it is at least as likely as not (a 50 percent or greater probability) that the Veteran's OSA is directly due to his active service, to include as due to herbicide exposure?

(b) if not, is it at least as likely as not that any OSA disability was caused by the Veteran's service connected PTSD and/or his medication prescribed for his service connected PTSD? 

(c) if not, is at least as likely as not that any OSA disability was aggravated by the Veteran's service connected PTSD and/or his medication prescribed for his service connected PTSD?

In rendering the requested opinions, the examiner must include a complete rationale to support any opinion provided. The examiner should specifically consider and discuss the Veteran's contentions and all relevant medical evidence of record. The Veteran is competent to report symptoms and treatment, and that his reports must be taken in account in formulating the requested opinions. 

If an opinion cannot be made without resort to speculation the examiner should so state and also explain in detail why such an opinion cannot be made. The examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3. After completing the above, and any other development deemed necessary, re-adjudicate the Veteran's claim based on the entirety of the evidence. If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the  appeal.  38 C.F.R. § 20.1100(b) (2016).




